Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/217,147 filed on 03/30/2021. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. REPUBLIC OF KOREA 10-2020-0038534 filed on 03/30/2020, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R2-1906505 (Huawei, HiSilicon, 3GPP TSG-RAN WG2 Meeting#106, Reno, United States, 13 – 17 May, 2019; hereinafter “NPL1”) in view of 3GPP R2-1915096 (OPPO, Sony, Huawei, HiSilicon, ZTE Corporation, Sanechips, 3GPP TSG-RAN WG2 Meeting #108, Reno, US, 18th Nov. – 22nd Nov. 2019; hereinafter “NPL2”).

Regarding claim 1, NPL1 discloses a method performed by a terminal in a communication system, the method comprising: 
in case that a previous configured grant for a hybrid automatic repeat request (HARQ) process was not prioritized, a transmission of a first medium access control (MAC) protocol data unit (PDU) obtained for the HARQ process has not been performed, and a size of the first MAC PDU matches a size of a configured grant, identifying that the first MAC PDU has been obtained for the configured grant; and in case that the configured grant is a prioritized uplink grant, delivering the obtained first MAC PDU (Sec. 2.2: Option 1 is to follow the sequential processing line, i.e. MAC generates MAC PDU for each grant and delivers them to PHY and it is at PHY to do prioritization; Option 2 is for the MAC to select a grant for MAC PDU generation and only if that is not possible it is left for PHY to do prioritization;  1>identify the HARQ process associated with this grant, and for each identified HARQ process: 2> if the uplink grant is part of a bundle of the configured uplink grant, and may be used for initial transmission according to subclause 6.1.2.3 of TS 38.214 [7], and if no MAC PDU has been obtained for this bundle: 3>if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response; 4> obtain the MAC PDU to transmit from the Msg3 buffer.).  
But NPL1 does not disclose receiving, from a base station, configuration information on a configured grant for uplink transmission, the configured grant being configured with an autonomous transmission.
However, in the same filed of endeavor, NPL2 discloses receiving, from a base station, configuration information on a configured grant for uplink transmission, the configured grant being configured with an autonomous transmission (Sec. 1: gNB scheduled retransmission of a deprioritized transmission shall be supported, which means when a UE determines to deprioritize a transmission due to this transmission collides with another UL transmission, the UE can rely on the retransmission scheduling from gNB for the deprioritized UL transmission… the UE will perform autonomous retransmission in a CG resource if the MAC PDU is deprioritized when the CG collides with another UL transmission which has higher priority.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from NPL2, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable retransmission for the deprioritized UL transmission.

Regarding claims 2-3, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL1 further discloses in case that the size of the first MAC PDU does not match the size of the configured grant and the configured grant is the prioritized uplink grant, obtaining a second MAC PDU to transmit from multiplexing and assembly entity; and delivering the obtained second MAC PDU (Sec. 2.2: 4> if the uplink grant size does not match with size of the obtained MAC PDU; and 4> if the Random Access procedure was successfully completed upon receiving the uplink grant: 5> indicate to the Multiplexing and assembly entity to include MAC subPDU(s) carrying MAC SDU from the obtained MAC PDU in the subsequent uplink transmission; 5> obtain the MAC PDU to transmit from the Multiplexing and assembly entity).  

Regarding claim 4, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein delivering the obtained first MAC PDU further comprises: instructing the HARQ process to trigger a new transmission (Sec. 2.2, Under Option 2: the MAC would generate a MAC PDU for new transmission as long as the HARQ buffer is empty thereby eliminating the risk of data loss for the dropped DG.).  

Regarding claim 5, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the first MAC PDU is stored in a HARQ buffer associated with the HARQ process (Sec. 2.2: Although the MAC PDU is dropped in PHY, the TB is already stored in the HARQ process.).  

Regarding claims 7-8, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the configuration information includes at least one of periodicity information, HARQ process identifier (ID) offset, and a number of HARQ processes for the configured grant, wherein the HARQ process is identified based on the HARQ process ID offset and the number of HARQ processes for the configured grant, and wherein a HARQ process associated with the configured grant is equal to the HARQ process associated with the previous configured grant (Sec. 1: The autonomous retransmission, in our understanding, means that if there is a generated deprioritized MAC PDU which is stored in a HARQ buffer with a certain HARQ process ID, UE can use the next available CG resources with the same HARQ process ID to transmit this stored deprioritized MAC PDU; HARQ Process ID indicates the HARQ process ID offset). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (HARQ process ID offset) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, NPL1 and NPL2 disclose the limitations of claim 1 as set forth. A skilled artisan would have been able to derive “wherein the size of the first MAC PDU matches the size of the configured grant in case that the size of the first MAC PDU is equal to the size of the configured grant”, so that the first MAC PDU would fit within the configured grant resources.  

Regarding claim 10, NPL1 and NPL2 disclose the limitations of claim 1 as set forth. A skilled artisan would have been able to derive “wherein the size of the first MAC PDU matches the size of the configured grant in case that the size of the first MAC PDU is less than or equal to the size of the configured grant”, so that the first MAC PDU would fit within the configured grant resources.  

 Claims 6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Shi et al. (US 20200119860 A1; hereinafter “Shi”).

Regarding claim 6, NPL1 and NPL2 disclose the limitations of claim 1 as set forth. But NPL1 and NPL2 do not disclose wherein the configuration information is received via a radio resource control (RRC) signaling, wherein in case that the configured grant is of type 1, information on resources for the configured grant is configured via the RRC signaling, and wherein in case that the configured grant is of type 2, the information on the resources for the configured grant is provided via downlink control information (DCI) on physical downlink control channel (PDCCH).
However, in the same field of endeavor, Shi discloses wherein the configuration information is received via a radio resource control (RRC) signaling, wherein in case that the configured grant is of type 1, information on resources for the configured grant is configured via the RRC signaling, and wherein in case that the configured grant is of type 2, the information on the resources for the configured grant is provided via downlink control information (DCI) on physical downlink control channel (PDCCH) ([0027] Currently, in terms of a user equipment (UE) performing uplink HARQ, there is a HARQ entity on the UE side, which can maintain a certain number of HARQ processes, where each HARQ process has its own identity, and each HARQ process may correspond to one HARQ buffer; [0060] In the above two types of grants, the configured grant can include a first type of configured grant (type1 configured grant) and/or a second type of configured grant (type2 configured grant);  [0062] the first type of configured grant is an uplink grant provided by RRC and stored as a configured uplink grant; [0063] the second type of configured grant is an uplink grant provided by PDCCH, and the configured uplink grant is stored or cleared based on configured L1 signaling indicating grant activation or deactivation; it is well known that PDCCH carries DCI).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from Shi, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to schedule a configured grant according to the type of CG.

Claims 11-15 and 17-20 are rejected following the same rationale as set forth in the rejection of claims 1-5 and 7-10, respectively. Claims 11-15 and 17-20 recite similar features as in claims 1-5 and 7-10, respectively, from the perspective of an apparatus for a terminal. But NPL1 and NPL2 do not disclose an apparatus for a terminal to perform the recited functions. However, in the same field of endeavor, Shi discloses a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to perform similar functions ([0092] and Fig. 6: User Equipment 50 with Processor 603 and Network Interface 601).

Claim 16 is rejected on the same grounds set forth in the rejection of claim 6. Claim 16 recites similar features as in claim 6, from the perspective of an apparatus for a terminal. Shi further discloses a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to perform similar functions ([0092] and Fig. 6: User Equipment 50 with Processor 603 and Network Interface 601).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chin et al. (US 20200053820 A1) – Generating MAC PDU for transmission on configured grants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471